194 U.S. 427 (1904)
CAU
v.
TEXAS AND PACIFIC RAILWAY COMPANY.
No. 57.
Supreme Court of United States.
Argued April 8, 1904.
Decided May 16, 1904.
ERROR TO THE CIRCUIT COURT OF APPEALS FOR THE FIFTH CIRCUIT.
*430 Mr. W.S. Parkerson, with whom Mr. Branch K. Miller was on the brief, for plaintiff in error.[1]
Mr. Charles P. Cocke, with whom Mr. William Wirt Howe, Mr. John F. Dillon and Mr. Walter B. Spencer were on the brief, for defendant in error.
MR. JUSTICE McKENNA, after stating the case, delivered the opinion of the court.
It is well settled that the carrier may limit his common law liability. York Co. v. Central Railroad, 3 Wall. 107. But it is urged that the contract must be upon a consideration other than the mere transportation of the property, and an "option *431 and opportunity must be given to the shipper to select under which, the common law or limited liability, he will ship his goods."
If this means that a carrier must take no advantage of the shipper or practice no deceit upon him, we agree. If it means that the alternative must be actually presented to the shipper by the carrier, we cannot agree. From the standpoint of the law the relation between carrier and shipper is simple. Primarily the carrier's responsibility is that expressed in the common law, and the shipper may insist upon the responsibility. But he may consent to a limitation of it, and this is the "option and opportunity" which is offered to him. What other can be necessary? There can be no limitation of liability without the assent of the shipper, New Jersey Steam Navigation Co., v. Merchants' Bank, 6 How. 344, and there can be no stipulation for any exemption by a carrier which is not just and reasonable in the eye of the law. Railroad Co. v. Lockwood, 17 Wall. 357; Bank of Kentucky v. Adams Express Co., 93 U.S. 174.
Inside of that limitation, the carrier may modify his responsibility by special contract with a shipper. A bill of lading limiting liability constitutes such a contract, and knowledge of the contents by the shipper will be presumed.
(2) It is again urged that there was no independent consideration for the exemption expressed in the bill of lading. This point was made in York Co. v. Central Railroad, supra. In response it was said: "The second position is answered by the fact, that there is no evidence that a consideration was not given for the stipulation. The company, probably, had rates of charges proportioned to the risks they assumed from the nature of the goods carried, and the exception of losses by fire must necessarily have affected the compensation demanded. Be this as it may, the consideration expressed was sufficient to support the entire contract made."
In other words, the consideration expressed in the bill of lading was sufficient to support its stipulations. This effect is not averted by showing that the defendant had only one *432 rate. It was the rate also of all other roads, and presumably it was adopted and offered to shippers in view of the limitation of the common law liability of the roads.
(3) The carrier cannot contract against the effect of his negligence, and hence it is contended that in the case at bar the burden of proof is upon the defendant to show that the fire was not caused by its negligence or that of its servants. The contention is answered by Clark v. Barnwell, 12 How. 272. In that case the bill of lading bound the carrier to deliver the goods in like good order in which they were received, dangers and accidents of the seas and navigation excepted. It was held that after the damage to the goods had been established the burden lay upon the carrier to show that it was caused by one of the perils from which the bill of lading exempted the carrier. But it was also held that even if the damage so occurred, yet if it might have been avoided by skill and diligence at the time the carrier was liable. "But," it was observed, "in this stage and posture of the case the burden is upon the plaintiff to establish the negligence as the burden is upon him." The doctrine was affirmed in Transportation Co. v. Downer, 11 Wall. 129. See also section 218, 2 Greenleaf on Evidence.
Judgment affirmed.
NOTES
[1]  For abstract of argument, which was substantially the same as in Charnock v. Texas & Pacific Railway Co., see post, 433.